UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 10-7128


BILLY G. ASEMANI,

                Petitioner - Appellant,

          v.

U.S. BUREAU OF IMMIGRATION AND CUSTOMS ENFORCEMENT,

                Respondent - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Richard D. Bennett, District Judge.
(1:10-cv-01875-RDB)


Submitted:   October 14, 2010              Decided:   October 22, 2010


Before MOTZ, KING, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Billy G. Asemani, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Billy G. Asemani, a federal prisoner,                   appeals the

district court’s order denying relief on his 28 U.S.C.A. § 2241

(West 2006 & Supp. 2010) petition.         We have reviewed the record

and find no reversible error.           Accordingly, we affirm for the

reasons stated by the district court.           Asemani v. U.S. Bureau of

Immigration & Customs Enforcement, No. 1:10-cv-01875-RDB (D. Md.

Aug. 9, 2010).    We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   the   court   and   argument   would    not   aid   the    decisional

process.

                                                                      AFFIRMED




                                    2